Name: Commission Regulation (EEC) No 141/85 of 18 January 1985 amending Regulation (EEC) No 2267/84 providing for the grant of private storage aid fixed at a standard rate in advance in respect of carcases, half-carcases, hindquarters and forequarters of beef
 Type: Regulation
 Subject Matter: agricultural policy;  distributive trades
 Date Published: nan

 19 . 1 . 85 Official Journal of the European Communities No L 16/ 13 COMMISSION REGULATION (EEC) No 141/85 of 18 January 1985 amending Regulation (EEC) No 2267/84 providing for the grant of private storage aid fixed at a standard rate in advance in respect of carcases , half ­ carcases , hindquarters and forequarters of beef Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Articles 6 (5) (b) and 8 (2) thereof, Whereas Article 3 (3) of Commission Regulation (EEC) No 2267/84 (2), as last amended by Regulation (EEC) No 3236/84 (3), lays down that placing in storage must be carried out within 28 days of the date of the conclusion of the contract ; whereas adverse weather conditions in the Community have made a normal functioning of the beef markets impossible ; whereas it is therefore appropriate to extend the period for placing in storage ; HAS ADOPTED THIS REGULATION : Article 1 The '28 days' referred to in Article 3 (3) of Regulation (EEC) No 2267/84 is hereby replaced by '42 days'. Article 2 This Regulation shall apply to contracts concluded after 8 December 1984. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 January 1985 . For the Commission Frans ANDRIESSEN Member of the Commission 0 OJ No L 148 , 28 . 6 . 1968 , p . 24. (2) OJ No L 208, 3 . 8 . 1984, p . 31 . 0 OJ No L 302, 21 . 11 . 1984, p . 10 .